Exhibit 10.35.2

2012 Genworth Financial, Inc. Omnibus Incentive Plan

Restricted Stock Unit Award Agreement

Dear [Participant Name]:

This Award Agreement and the 2012 Genworth Financial, Inc. Omnibus Incentive
Plan (the “Plan”) together govern your rights under this Award and set forth all
of the conditions and limitations affecting such rights. Unless the context
otherwise requires, capitalized terms used in this Award Agreement shall have
the meanings ascribed to them in the Plan. If there is any inconsistency between
the terms of this Award Agreement and the terms of the Plan, the Plan’s terms
shall supersede and replace the conflicting terms of this Award Agreement.

 

1. Grant. You are hereby granted Restricted Stock Units (“RSUs”), which vest
(become non-forfeitable) based on your continued future employment with the
Company and/or certain other events, as set forth in Section 3 below. Each
vested RSU entitles you to receive from the Company one Share of the Company’s
Class A common stock, as set forth in Section 6 below, all in accordance with
the terms and conditions of this Award Agreement, the Plan, and any rules and
procedures adopted by the Committee.

 

  a. Grant Date: [Grant Date]

 

  b. Number of RSUs: [RSUs Granted]

 

  c. Vesting Dates. [Vesting Dates]

 

2. Agreement to Participate. You have been provided with this Agreement, and you
have the opportunity to accept this agreement, by accessing and following the
procedures set forth on the stock plan administrator’s website. The Plan is
available for your reference on the stock plan administrator’s website. You may
also request a copy of the Plan at any time by contacting Human Resources at the
address or telephone number set forth below in Section 10(a). By agreeing to
participate, you acknowledge that you have reviewed the Plan and this Award
Agreement, and you fully understand all of your rights under the Plan and this
Award Agreement, the Company’s remedies if you violate the terms of this Award
Agreement, and all of the terms and conditions which may limit your eligibility
to retain and receive the RSUs and/or Shares issued pursuant to the Plan and
this Award Agreement.

 

  If you do not wish to accept the RSUs and participate in the Plan and be
subject to the provisions of the Plan and this Award Agreement, please contact
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of
this Award Agreement. If you do not respond within thirty (30) days of receipt
of this Award Agreement, the Award Agreement is deemed accepted. If you choose
to participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement.

 

3. Vesting of RSUs. The RSUs have been credited to a bookkeeping account on your
behalf. The RSUs will vest and become non-forfeitable on the earliest to occur
of the following (the “Vesting Date”):

 

  a. Designated Vesting Dates. The RSUs will vest on the designated vesting
dates provided in Section 1(c), provided that you have been continuously in the
service of the Company or one of its Affiliates through such dates. Unvested
RSUs shall be immediately cancelled upon termination of your service with the
Company and its Affiliates, except as provided in Section 3(b), (c), (d),
(e) and (f) below.

 

  b. Employment Termination Due to Death. If your service with the Company and
its Affiliates terminates as a result of your death, then all of your RSUs shall
immediately vest.

 

  c. Employment Termination for Retirement. If, on or after the first
anniversary of the original grant date, your service with the Company and its
Affiliates terminates as a result of your voluntary resignation on or after you
have attained age sixty (60) and accumulated five (5) or more years of combined
and continuous service with the Company, then all of your RSUs shall
automatically vest.



--------------------------------------------------------------------------------

  d. Employment Termination for Disability. If, on or after the first
anniversary of the original grant date, your service with the Company and its
Affiliates terminates as a result of your Disability, then all of your RSUs
shall automatically vest. For purposes of this Award Agreement, “Disability”
shall mean a permanent disability that would make you eligible for benefits
under the long-term disability program maintained by the Company or any of its
Affiliates (without regard to any time period during which the disabling
condition must exist) or in the absence of any such program, such meaning as the
Committee shall determine.

 

  e. Change of Control if Awards are Not Assumed. Upon the occurrence of a
Change of Control of the Company (Genworth Financial, Inc.) in which the
Successor Entity fails to Assume and Maintain this Award of RSUs, all such RSUs
shall immediately vest as of the effective date of the Change of Control,
provided that the circumstances giving rise to such Change of Control meet the
definition of a “change in control event” under Code Section 409A.

 

  f. Employment Termination without Cause or for Good Reason within 12 Months of
a Change of Control. If a Change of Control of the Company (Genworth Financial,
Inc.) occurs and the Successor Entity Assumes and Maintains this Award of RSUs,
and if your service with the Company and its Affiliates is terminated by the
Company or one of its Affiliates without Cause (other than such termination
resulting from your death or Disability) or by you for Good Reason within twelve
(12) months following the effective date of the Change of Control, then all such
RSUs shall immediately vest as of the date of such termination of service.

 

4. Forfeiture of RSUs Upon Termination of Employment. If your employment
terminates prior to the Vesting Date for any reason other than as described in
Section 3 above, you shall forfeit all right, title and interest in and to the
RSUs as of the date of such termination and the RSUs will be reconveyed to the
Company without further consideration or any act or action by you. Any RSUs that
fail to vest in accordance with the terms of this Award Agreement will be
forfeited and reconveyed to the Company without further consideration or any act
or action by you.

 

5. For purposes of this Award Agreement:

 

  a. “Cause” shall mean (i) your willful and continued failure to substantially
perform your duties with the Company and its Affiliates (other than any such
failure resulting from your Disability); (ii) your commission, conviction or
pleading guilty or nolo contendere (or any similar plea or admission) to any
felony or any act of fraud, misappropriation or embezzlement; (iii) your willful
engagement in conduct (other than conduct covered under clause (i) above) which,
in the good faith judgment of the Committee, is injurious to the Company and/or
its Affiliates, monetarily or otherwise; or (iv) your material violation or
breach of any Company or Affiliate policy, or any noncompetition,
confidentiality, or other restrictive covenant with respect to the Company or
any of its Affiliates, that applies to you; provided, however, that for purposes
of clauses (i) and (ii) of this definition, no act, or failure to act, on your
part shall be deemed “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that the act, or failure to act, was in
the best interests of the Company and/or its Affiliates.

 

  b. “Good Reason” shall mean any material reduction in the aggregate value of
your compensation (including base salary and bonus), or a substantial reduction
in the aggregate value of benefits provided to you; provided, however, that
Company-initiated across-the-board reductions in compensation or benefits
affecting substantially all employees shall alone not be considered Good Reason.

 

6.

Conversion to Stock. Unless the RSUs are forfeited prior to the Vesting Date as
provided in Section 4 above, the RSUs will be converted to Shares on the Vesting
Date, provided, however, that if the RSUs become vested upon your separation
from service during a period in which you are a “specified employee” (as defined
below), then, subject to any permissible acceleration of payment by the Company
under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes), your right to receive the Shares will be delayed until the earlier of
your

 

2



--------------------------------------------------------------------------------

  death or the first day of the seventh month following your separation from
service (the “Conversion Date”). Shares will be registered on the books of the
Company in your name as of the Conversion Date and delivered to you as soon as
practical thereafter, in certificated or uncertificated form, as you shall
direct.

 

  For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Internal Revenue Code Section 409A and the final regulations
thereunder (“Final 409A Regulations”), provided, however, that, as permitted in
the Final 409A Regulations, the Company’s Specified Employees and its
application of the six-month delay rule of Section 409A(a)(2)(B)(i) shall be
determined in accordance with rules adopted by the Company’s Board of Directors
or a committee thereof, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Agreement.

 

7. Dividend Equivalents. Until such time as the RSUs convert to Shares, or the
RSUs are cancelled, whichever occurs first, the Company will establish an amount
to be paid to the Participant (“Dividend Equivalent”) equal to the number of
outstanding RSUs under this Award Agreement times the per share quarterly
dividend payments made to shareholders of the Company’s Class A common stock.
The Company shall accumulate Dividend Equivalents and will, on the date that
RSUs convert to Shares, pay to the Participant a cash amount equal to the
Dividend Equivalents attributable to such RSUs. Notwithstanding the foregoing,
any accumulated and unpaid Dividend Equivalents attributable to RSUs that are
cancelled will not be paid and are immediately forfeited upon cancellation of
the RSUs.

 

8. Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require you or your beneficiary to remit to the Company, an amount
in cash or Shares (including “sell to cover” arrangements whereby the company
has the right to sell shares on your behalf to cover the taxes) sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Award Agreement.

 

9. Nontransferability. The RSUs awarded pursuant to this Award Agreement may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any prohibited Transfer, whether voluntary or
involuntary, of the RSUs is attempted to be made, or if any attachment,
execution, garnishment, or lien shall be attempted to be issued against or
placed upon the RSUs, your right to such RSUs shall be immediately forfeited to
the Company, and this Award Agreement shall be null and void.

 

10. Requirements of Law. The granting of the RSUs and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The RSUs shall be null and void to the extent the
grant, vesting or conversion of RSUs is prohibited under the laws of the country
of your residence.

 

11. Administration. This Award Agreement and your rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which shall be binding upon you, the Participant. The
Committee’s interpretation of the Plan and this Award Agreement, and all
decisions and determinations by the Committee with respect to the Plan and this
Award Agreement, shall be final, binding, and conclusive on all parties.

 

12. No Guarantee of Employment. This Award Agreement shall not confer upon you
any right to continuation of employment by the Company or any of its Affiliates,
nor shall this Award Agreement interfere in any way with the Company’s or any of
its Affiliate’s right to terminate your employment at any time.

 

13. Plan; Prospectus and Related Documents; Electronic Delivery.

 

  a. A copy of the Plan will be furnished upon written or oral request made to
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or telephone (804) 281-6000.

 

3



--------------------------------------------------------------------------------

  b. As required by applicable securities laws, the Company is delivering to you
a prospectus in connection with this Award, which delivery is being made
electronically. A paper copy of the prospectus may also be obtained without
charge by contacting the Human Resources Department at the address or telephone
number listed above. By accepting this Award Agreement, you shall be deemed to
have consented to receive the prospectus electronically.

 

  c. The Company will deliver to you electronically a copy of the Company’s
Annual Report to Stockholders for each fiscal year, as well as copies of all
other reports, proxy statements and other communications distributed to the
Company’s stockholders. You will be provided notice regarding the availability
of each of these documents, and such documents may be accessed by going to the
Company’s website at www.genworth.com and clicking on “Investors” and then “SEC
Filings & Financial Reports” (or, if the Company changes its web site, by
accessing such other web site address(es) containing investor information to
which the Company may direct you in the future) and will be deemed delivered to
you upon posting or filing by the Company. Upon written or oral request, paper
copies of these documents (other than certain exhibits) may also be obtained by
contacting the Company’s Human Resources Department at the address or telephone
number listed above or by contacting the Investor Relations Department, Genworth
Financial, Inc., 6620 W. Broad Street, Richmond, VA 23230, or telephone
(804) 281-6000.

 

  d. By accepting this Award, you agree and consent, to the fullest extent
permitted by law, in lieu of receiving documents in paper format to accept
electronic delivery of any documents that the Company may be required to deliver
in connection with this Award and any other Awards granted to you under the
Plan. Electronic delivery of a document may be via a Company e-mail or by
reference to a location on a Company intranet or internet site to which you have
access.

 

14. Amendment, Modification, Suspension, and Termination. The Board of Directors
shall have the right at any time in its sole discretion, subject to certain
restrictions, to alter, amend, modify, suspend, or terminate the Plan in whole
or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way your Award without your written consent.

 

15. Applicable Law. The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Delaware without giving effect to the principles of
conflicts of law.

 

16. Entire Agreement. Except as set forth in Section 17 below, this Award
Agreement, the Plan, and the rules and procedures adopted by the Committee
contain all of the provisions applicable to the RSUs and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to you.

 

17. Compensation Recoupment Policy. Notwithstanding Section 16 above, this Award
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to you and to Awards of this type.

 

18. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

Please refer any questions you may have regarding your Restricted Stock Unit
grant to your local Human Resources Manager.

 

4